Él Juez Presidente Sr. Quiñones
emitió la siguiente opinión:
Resultando que cumplido el mandamiento librado para la presentación del preso José Avila Alicea, ha comparecido éste, conducido por el Alcaide de la Cárcel de esta Capital, Don José V. Berrios, se ha celebrado la vista de estas dili-gencias con asistencia de los mismos, del Abogado defensor del preso y del Hon. Assistant Attorney General, Don Frank Feuille, en representación del Ministerio Fiscal.
Considerando que el mandamiento librado para la prisión del promo ven te José Avila Alicea lo ha sido á virtud de una sentencia firme, dictada por Juez competente que lo condenó á la pena principal de tres meses de cárcel y dos-cientos dollars de multa y en defecto de ésta á un año y treinta y cuatro días más de cárcel, y que la prisión qué está sufriendo actualmente es para extinguir la pena personal de arresto que le fuera impuesta, la que aún no ha extin-guido, por lo que no puede calificarse de ilegal dicha prisión *154y debe estimarse comprendido el caso en el artículo 482, Número 2, del Código de Enjuiciamiento Criminal vigente en esta Isla; sin perjuicio de los derechos que le competan, y podrá ejercitar en su día, respecto á la prisión subsidiaria que también le ha sido impuesta.
Se declara no haber lugar á la excarcelación solicitada por el preso José Avila Alicea, el que deberá ser conducido nuevamente á la cárcel donde se encontraba extinguiendo su condena, bajo la custodia del Alcaide de dicho estableci-miento penal, con las costas á cargo del promovente.